Title: From Thomas Jefferson to Thomas Mann Randolph, 3 May 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. To TMR.
            Philadelphia. May 3. 98.
          
          I wrote you last on the 26th. since which yours of the 22d. was recieved, to wit on the Tuesday. you will have found before this that the Fredericksburg post also is to deliver a mail at Milton. I am very thankful to you for your attention to my affairs, for in truth this state of long abandonment of them on my part gives me great uneasiness. I am in  hopes that Page & George will give you but little trouble. as to the Carpenters, I must the next winter put them on a different establishment. with respect to the price of tobacco, tho’ I am satisfied it must still rise from permanent causes, yet there is no foreseeing what check may be given to it’s price here by the event of a war. I am therefore thinking to write to George Jefferson on the subject of selling mine, contrary to what I had determined on if the madness of our government was not hastening as it is to ruin our private fortunes as well as the public interests. whatever chance was left us, of escaping war, after the publication of the dispatches, the President’s answers to the addresses pouring in on him from the great towns & N. Jersey, are pushing the irritation to a point to which nobody can expect it will be borne. the provisional army of 20,000. men will probably be carried, by the thinness of the H. of R. it’s expence is now estimated from 5. to 8. millions. besides these, two millions over & above all our other taxes, are wanted for the naval & other expenditures, and are voted to be raised by a tax on land houses & slaves. when the provisional army bill passes, the sum must be augmented to provide for that also. resolutions for an alien bill have been originated in both houses. that of the Senate was broad. that of the lower house more restricted. these have so alarmed the French here that they are going off to France. a ship load of them sails in about a fortnight. among these I believe Volney will go, who was in fact the chief object of the law. it suffices for a man to be a philosopher, and to believe that human affairs are susceptible of improvement, & to look forward, rather than back to the Gothic ages, for perfection, to mark him as an anarchist, disorganiser, atheist & enemy of the government.-Winthrop Sargeant is made Governor of the Missisipi territory, & Steele of Augusta Secretary. Cabot of Massachusets is Secretary of the Navy here, in Steele’s appointment, first as Commissioner to the Indians, & now Secretary of the Missisipi territory, you will see the adherence of the government to their uniform plan of rewarding with their favors all those whom the people by their votes reject as not to be trusted with their interests. the President’s answers to the addresses are full of extraordinary things. among these is a declaration in one of them ‘that the delusions & misrepresentations which have misled so many citizens must be discountenanced by authority as well as by our citizens in general.’ whether this looks to the letters of the representatives to their constituents, or to the putting the printing presses under the Imprimatur of the government, or both, is doubted.—notwithstanding the momentary phrenzy prevailing in some places, the New York elections, which took place last week, are supposed to have given us two or three whigs more  than we have had.To return to the subject of my tobacco I am offering mine here for the present old-tobacco price (13½ D.) to deliver it immediately & wait for the money till it will be old tobacco, that is, till Octob. 1. I suppose this would be equal to 12.50 or 12.75 at Richmond. but as yet nobody has encouraged the offer. if I cannot sell thus, I will sell in Richmond. if I can sell on these terms I will leave an opening for yours, so as to make it optional for you to accept or not. we have nothing material now but the Provisional army bill, & land tax, so that every body counts on getting away in three weeks. perhaps however it may be the last of the month. when the day is fixed I shall write to you to send off my horses. therefore be so good as to be on the look-out for my letters, & to make Jupiter keep himself & horses in readiness to come off at 24. hours warning. I shall want all 3. of my horses on account of the workman whom I carry with me. I am in hopes from Davenport’s account that I shall find the house nearly covered, and that we shall not be long without a shelter to unite under. ‘oh! welcome hour whenever!’ I never was so sick to the heart as of the scene here. never felt the endearments of my family so necessary for my existence. deliver my warmest love to my ever dear Martha & the little ones, and accept yourself assurances of my most affectionate esteem. Adieu.
        